Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 

DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 2/4/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5-9 are withdrawn.  Claims 5-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Bomzer (REG 48770) on 6/3/2021.
The application has been amended as follows: 
5.    (Currently Amended) The modular controller as recited in claim 1, wherein the EMI section comprises:
EMI circuitry comprising one or more of (a) an EMI protection circuit element, (b) a filter, and (c) a transformer;
the EMI section pin seat supported by the motherboard and connected to the signal trace and the power trace; and
the EMI section daughterboard seated in the EMI section pin seat and supporting the EMI circuitry, wherein the EMI circuitry is connected to the power trace by pins of the EMI section pin seat.

6.    (Currently Amended) The modular controller as recited in claim 5, further comprising an EMI gasket separating the EMI section daughterboard from the enclosure.

7.    (Currently Amended) The modular controller as recited in claim 5, wherein the motherboard comprises a chassis ground strap, the chassis ground strap electrically connected to the EMI section daughterboard.


8.    (Currently Amended) The modular controller as recited in claim 1, wherein the logic section comprises:
logic circuitry comprising one or more of (a) a field programmable gate array (FPGA) device, (b) a processor device, and (c) an application-specific integrated circuit (ASIC) device;
the logic section pin seat supported by the motherboard and connected to the signal trace and the power trace; and
the logic section daughterboard seated in the logic section pin seat and supporting the logic circuitry, wherein the logic circuitry is connected to the signal trace by pins of the logic section pin seat.
9.    (Currently Amended) The modular controller as recited in claim 1, wherein the control section comprises:
power switching circuitry comprising a solid-state switch device and a pulse width modular operatively connected to the solid-state switch device,
the control section pin seat supported by the motherboard and connected to the signal trace and the power trace; and
a control section daughterboard seated in the control section pin seat and supporting the power switching circuitry, wherein the power switching circuitry is connected to the signal trace by pins of the control section pin seat, wherein the power switching circuitry is connected to the power trace by pins of the control section pin seat.

16.    (Cancelled)

19.    (Cancelled)
20.    (Cancelled)


Allowable Subject Matter

Claims 1, 5-9, 11, 15, 17 allowed.
With respect to claims 1, 5-9, 11, 15, 17 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
“device sections, including:
(a) an input power section, including: an input power connector seated in the enclosure; an input power section pin seat, of a plurality of pin seats having a common number of pins, wherein each of the plurality of pin seats is supported by the motherboard and connected to the signal trace and the power trace; and an input power cable connecting the input power connector to pins of the pin seat;
(b)    an electromagnetic interference (EMI) section, including: EMI circuitry; and an EMI section pin seat of the plurality of pin seats;
(c)    a logic section, including: logic circuity, and a logic section pin seat of the plurality of pin seats;
(d)    a control section, including: power switching circuitry, and a control section pin seat of the plurality of pin seats;


(f) a signal section, including: a signal connector seated in the enclosure; a signal section pin seat of the plurality of pin seats; and a signal cable connecting the signal connector to pins of the pin seat;
the device sections being supported by the motherboard to selectively flow electrical power through the power trace using a control signal carried by the signal trace; and
wherein: each of the plurality of pin seats is arranged to receive a respective one of a plurality of daughter boards.”

The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

The prior art from the previous rejections has been overcome and no reference was found to teach those six types of devices connected to a single motherboard.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841